December 16, 2014 DREYFUS INVESTMENT PORTFOLIOS - MidCap Stock Portfolio THE DREYFUS SOCIALLY RESPONSIBLE GROWTH FUND, INC. Supplement to Statement of Additional Information dated May 1, 2014 The following information supplements and supersedes the portfolio manager information contained in the section of the Statement of Additional Information entitled “Certain Portfolio Manager Information”: The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage, unless otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed C. Wesley Boggs 18 $4.2B 17 $698M 52 $7.5B William Cazalet1 23 $4.9B 17 $685M 53 $7.1B Warren Chiang 18 $4.2B 17 $668M 52 $7.1B Ronald Gala\ 18 $4.2B 17 $668M 52 $7.1B 1 Because Mr. Cazalet became a primary portfolio manager of Dreyfus Investment Portfolios: MidCap Stock Portfolio and The Dreyfus Socially Responsible Growth Fund, Inc. as of December 16, 2014, his information is as of October 31, 2014. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts C. Wesley Boggs Other Pooled Investment Vehicles 2 $136.3M Other Accounts 9 $699.7M William Cazalet1 Other Pooled Investment Vehicles 2 $151.4M Other Accounts 9 $782.7M Warren Chiang Other Pooled Investment Vehicles 2 $136.3M Other Accounts 9 $699.7M Ronald Gala Other Pooled Investment Vehicles 2 $136.3M Other Accounts 9 $699.7M 1 Because Mr. Cazalet became a primary portfolio manager of Dreyfus Investment Portfolios: MidCap Stock Portfolio and The Dreyfus Socially Responsible Growth Fund, Inc. as of December 16, 2014, his information is as of October 31, 2014. The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year, unless otherwise indicated. Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned C. Wesley Boggs MSP None DSRGF None William Cazalet MSP1 None DSRGF1 None Warren Chiang MSP None DSRGF None Ronald Gala MSP None DSRGF None 1 Because Mr. Cazalet became a primary portfolio manager of Dreyfus Investment Portfolios: MidCap Stock Portfolio and The Dreyfus Socially Responsible Growth Fund, Inc. as of December 16, 2014, his information is as of October 31, 2014.
